OPINION — AG — ** ESTABLISHMENT CLAUSE — SCHOOL ATTENDANCE — RELIGIOUS HOLIDAYS ** (1) 70 O.S. 10-105 [70-10-105] IS UNCONSTITUTIONAL AS IT VIOLATES THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT OF THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 2 OF THE OKLAHOMA CONSTITUTION BY RECOGNIZING AN EXEMPTION FROM THE COMPULSORY ATTENDANCE LAW ONLY FOR ONE PARTICULAR RELIGIOUS FAITH, INSTEAD OF ALL RECOGNIZED RELIGIOUS FAITHS. (2) WHERE THERE IS (A) A LEGITIMATE BASIS FOR A STUDENT'S ABSENCE FROM SCHOOL ON A PARTICULAR DAYS OF RELIGIOUS OBSERVANCE AND (B) COMPLIANCE WITH 70 O.S. 10-105 [70-10-105](A) REQUIRING COMPULSORY SCHOOL ATTENDANCE PLACES AN UNDUE BURDEN ON THE FREE EXERCISE OF RELIGION; AND (C) THE STATE CANNOT SHOW AN INTEREST SUFFICIENTLY COMPELLING TO OVERRIDE THE STUDENT'S RELIGIOUS FREEDOM, A SCHOOL DISTRICT MAY 'NOT' REFUSE TO EXCUSE ABSENCE FROM SCHOOL OF MEMBERS OF THE "BAHAI" OR ANY OTHER FAITH. (JEWISH, AMEND 1, HOLY DAYS, ABSENCES CONSTITUTIONAL) CITE: 70 O.S. 10-105 [70-10-105], 70 O.S. 105 [70-105](A)(4), ARTICLE I, SECTION 2 (SUSAN LOVING)